193 P.3d 1027 (2008)
222 Or. App. 401
STATE of Oregon, Plaintiff-Respondent,
v.
Dontay James CRAWFORD, aka Dante James Crawford, Defendant-Appellant.
041236920; A132307.
Court of Appeals of Oregon.
Submitted August 26, 2008.
Decided September 24, 2008.
Andrew S. Chilton and Chilton, Ebbett & Galli, LLC, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Karla H. Alderman, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was convicted after jury trial on one count of attempted murder, ORS 163.115; ORS 161.405, four counts of first-degree robbery, ORS 164.415, two counts of second-degree robbery, ORS 164.405, and one count of first-degree assault, ORS 163.185. On appeal, he challenges his convictions and his sentences. We reject without discussion defendant's challenge to his convictions. The trial court imposed a partially consecutive sentence on one of defendant's convictions over his objection, making findings pursuant to ORS 137.123(5). On appeal, defendant argues that the court erred in imposing that consecutive sentence based on judicial factfinding. The state acknowledges that defendant is correct under the Oregon Supreme Court's decision in State v. Ice, 343 *1028 Or. 248, 260, 170 P.3d 1049 (2007), cert. granted, ___ U.S. ___, 128 S. Ct. 1657, 170 L. Ed. 2d 353 (2008). We agree.
Remanded for resentencing; otherwise affirmed.